Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al.   (2019/0287685 A1).

 	Regarding claim 1, Wu discloses a computerized method for operating computerized neural networks for modelling CSR-

customer relationships comprising:

receiving a user query, wherein the user query comprises a set of digital text from a customer as input into an online CSR system (see requesting and receiving user input regarding prompts/questions [0035] from a user interface);

filtering out unnecessary content of the user query (see [0042] lemmatizer which replaces/simplifies words, thus to “reduce the required complexity”);

splitting filtered user query in a sentence wise manner (parse into sentences [0073]);

feeding the tokenized user query into a contextualized word representation model (see [0070], “After the HPI 108 has been preprocessed into the tokenized HPI 211, the process advances to block 706 at which the tensor generator 212 generates a tensor 213 of vectorized tokens. For example, the tensor generator 212 can map each of the tokens of the tokenized HPI 108 into a sparse vector and forms a tensor 213 by concatenating each of the sparse vectors.”, therefore tokenized query information is reprocessed into contextual information based on tensor generator);

generating a set of context-aware feature vectors from the contextualized word representation model (see [0044], “the tensor generator 212 vectorizes each of the one hundred tokens into a vector. In some examples, the example tensor 213 includes each of these vectors concatenated (e.g., “stacked”, appended, etc.) together. In some examples, to save memory, the tensor generator 212 vectorizes each token into a scalar value representing the would-be index of sparse value of the associated vector.”):

with the set of context-aware feature vectors, implementing a decision-making function to generate an identified customer query;

receiving an agent response, wherein the agent response js a response to the user query, and wherein the agent response comprises a set of digital text from an agent;

with an LSTM network, generating a user query tensor vector (see [0047], “The example LSTM layer 218 receives the embedded dense vectors 217 output by the embedding layer 216 and outputs a single output vector 219 of a predetermined length. In some examples, the dimensions of the LSTM layer 218 correspond to the length of the output vector 219. In some examples, the LSTM layer 218 uses a soft-sign activation function. Alternatively, any suitable activation function may be used (e.g., a hyperbolic tangent (tanh) activation function, etc.). In some examples, the operations of the LSTM layer 218 are optimized during the training of the neural network 214. The LSTM layer 218 leverages history or learned recognition of language, words, phrases, patterns, etc., in the input vectors 217 using information stored in recurrent gates from prior visible and/or hidden cells in the LSTM layer 218 to arrive at the output vector 219 based on the combination of information in the vector(s) ”);

with the LSTM network, generating an agent query tensor    vector (“he dense vector 308 has been generated, the dense vector 308 is input into the LSTM Layer 218.
[0059] The example LSTM Layer 218 converts the dense vector 308 into an output vector”); and

concatenating the user query tensor vector and the agent query tensor vector to produce a single tensor (see [0070], “concatenating each of the sparse vectors”), wherein the single tensor is processable by a neural network (see neural network [0071]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over WU in further view of Peters et al. (US 2019/0197109 A1).

 	Regarding claim 2, Wu discloses the computerized method of claim 1, Wu does not specifically disclose however Peters discloses wherein the contextualized word representation model comprises an ELMo (Embeddings from Language Models) model (see ELMo [0056]).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peters with that of Wu. Doing wo would conform to well-known standards in the art of invention.

 	Regarding claim 3, Wu in view of Peters discloses the computerized method of claim 2, Wu does not specifically disclose however Peters discloses the ELMo model models a specified set of characteristics of each word use in the tokenized user query to determine how each word use in a context of the user query ([0061] The input text to be analyzed is then provided to the modified task model (as suggested by step or stage 114). The output of the task model uses the information from the ELMo representation(s) to perform a more accurate evaluation of the input task, and an evaluation that takes into account the contextual information from the trained LSTM.);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peters with that of Wu. Doing wo would conform to well-known standards in the art of invention.

 	Regarding claim 4, the computerized method of claim 3, wherein the decision-making function used to generate an identified customer query comprises a Long short-term memory (LSTM} network, wherein the LSTM networks comprises a set of LSTM units (see [0032] “ the nodes of a neural networks can be organized into layers in which data moves in the forward direction”), and wherein the LSTM units comprises a building unit for layers of a recurrent neural network (see LSTM RNNs in [0033]);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peters with that of Wu. Doing wo would conform to well-known standards in the art of invention.


 	Regarding claim 5, The computerized method of claim 4, wherein the LSTM network captures a sequential dependency in each sentence and a sigmoid layer that provides a confidence score of each sentence being a question (see [0047], “ An LSTM unit in the LSTM layer 218 receives input state, hidden state, and cell state information and processes the input information using one or more gates including sigmoid, hyperbolic tangent, etc., to apply weighted and/or unweighted element-wise addition and/or multiplication to the vector elements and produce an output state. Via the LSTM 218, ”);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peters with that of Wu. Doing wo would conform to well-known standards in the art of invention.

 	Regarding claim 6, Wu discloses the computerized method of claim 5, wherein the filtered user query is split in a sentence wise manner using a smart sentence tokenizer (see [0073] parse into sentences);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peters with that of Wu. Doing wo would conform to well-known standards in the art of invention.


Allowable Subject Matter

Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. US 2018/0129742 A1 – discloses natural language tracking.
O’Shea U.S. Patent No. 11,228,379 – discloses a network of sequential and/or concurrent tensor vector operations on inputs of recurrent neural network layers such as long short-term memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643